Dear Mayor Nagin:
In response to your inquiry of recent date, we find no prohibition in the Dual Officeholding and Dual Employment Laws, R.S. 42:61, et seq., which would prohibit your administration from hiring a former elected official who is retired from the City of New Orleans.  These statutes are only implicated where an individual contemplates holding two public offices and/or employments; such is not the case herein.
However, ethical concerns regarding the hiring of this individual should be directed to the Louisiana State Board of Ethics, 8401 United Plaza Blvd., Suite 200, Baton Rouge, LA  70809; telephone: 225-922-1400.
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Date Released: June 14, 2002